Citation Nr: 1019475	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep problems.

2.  Entitlement to service connection for a stomach 
disability with nausea.

3.  Entitlement to service connection for bruising.

4.  Entitlement to service connection for chondromalacia of 
the left knee, claimed as muscle tremors.

5.  Entitlement to service connection for chondromalacia of 
both knees, claimed as muscle tremors.

6.  Entitlement to service connection for arthralgia of both 
ankles, claimed as muscle tremors.

7.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Columbia, South Carolina 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a September 2007 rating decision, 
the RO denied service connection for sleep problems, a 
stomach disability, nausea, bruising, and chondromalacia of 
the knees and arthralgia of the ankles, claimed as muscle 
tremors.  In an October 2007 rating decision, the RO granted 
service connection for erectile dysfunction, and assigned a 0 
percent, noncompensable disability rating.

The Board notes that the RO listed the stomach disability and 
nausea issues separately, however nausea is merely a symptom 
of gastrointestinal disabilities.  As such, his claim for 
service connection for a stomach disability includes the 
claimed symptom of nausea, and the issue has been 
recharacterized accordingly.

The issues of service connection for sleep problems, a 
stomach disability with nausea, bruising, and chondromalacia 
of both knees and arthralgia of both ankles are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.

FINDING OF FACT

The Veteran's erectile dysfunction is manifested by chronic 
but not constant loss of erectile power, without deformity of 
the penis.


CONCLUSION OF LAW

The Veteran's erectile dysfunction has not met the criteria 
for a compensable disability rating.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Insufficiency in the timing or content of VCAA notice is 
harmless, however, if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a May 2007 letter, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
December 2007 letter addressed the Veteran's claim for a 
higher initial rating.  Both letters advised the Veteran how 
VA determines disability ratings and effective dates.  The 
claim was last adjudicated in June 2008.

However, the appeal arises from the initial award of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Therefore, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Rating for Erectile Dysfunction

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).



Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The RO evaluated the Veteran's erectile dysfunction under 
38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under that Code, 
deformity of the penis, with loss of erectile power, is rated 
as 20 percent disabling.  In every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  VA will pay special monthly 
compensation if there is loss or loss of use of a creative 
organ.  38 C.F.R. § 3.350(a)(1) (2009).

In statements dated in 2007, the Veteran stated that he had 
erectile dysfunction secondary to heart disease and 
medications for heart disease.  Also in 2007, the Veteran's 
private cardiologist, L.O.B., M.D., indicated that the 
Veteran's erectile dysfunction and decreased libido could be 
related to prescribed cardiac medication.  On VA medical 
examination in August 2007, the Veteran reported having 
erectile dysfunction since the coronary artery bypass graft 
(CABG) surgery in 2006.  He stated that he was rarely able to 
achieve an erection, and much less frequently able to achieve 
vaginal penetration.  He indicated that he had not received 
treatment for erectile dysfunction.

Based on the Veteran's account at the 2007 examination, the 
Veteran has erectile dysfunction most, but not all, of the 
time.  He has not reported any deformity of the penis, and 
there is no medical finding of a deformity.  As he does not 
have deformity of the penis, his condition does not meet the 
criteria for a 20 percent rating, and a compensable rating is 
denied.  Moreover, as he does not have complete loss of use 
of a creative organ, entitlement to special monthly 
compensation is not warranted.



The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Entitlement to a compensable rating for erectile dysfunction 
is denied.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  In addition, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.   
38 C.F.R. § 3.310(b).  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

As noted above, the Veteran has service-connected 
hypertension and service-connected coronary artery disease, 
with residuals of CABG surgery that was performed in 2006.  
Beginning with a March 2007 claim, the Veteran has sought 
service connection for several disorders that he claims are 
secondary to the hypertension, heart disease, heart surgery, 
and the medications for those conditions.  The RO denied 
service connection for sleep problems, a stomach disability 
with nausea, bruising, and musculoskeletal complaints 
involving the lower extremities.  The Veteran appealed the 
denial.  

A treating physician provided an opinion about the etiology 
of some of the claimed conditions, and the Veteran had VA 
medical examinations in 2008 that addressed some of the 
conditions.  That evidence nonetheless leaves significant 
questions that the Board will address by seeking additional 
evidence on remand.

In the March 2007 claim, the Veteran sought service 
connection for depression and for sleep problems.  In May 
2007, he reported that he awakened in the middle of the 
night, and sometimes remained only half asleep all night.  In 
June 2007, the Veteran's private cardiologist, L.O.B., M.D., 
provided a statement.  Dr. B. noted that the Veteran reported 
a number of problems, including depression and difficulty 
sleeping.  Dr. B. stated that some of the Veteran's problems 
might be related to his underlying cardiac disease.



In a September 2007 VA mental health examination, the Veteran 
reported having episodes of depressed mood, with tearfulness 
and lack of energy and motivation.  He stated that he had 
poor sleep, with difficulty initiating and maintaining sleep.  
He indicated that the symptoms began when with was diagnosed 
with coronary artery disease.   The examiner diagnosed 
depressive disorder, and provided an opinion that it was at 
least as likely as not that the Veteran's symptoms of 
depressive disorder are related to his coronary artery 
disease.  In a September 2007 rating decision, the RO granted 
service connection for depression, and denied service 
connection for sleep problems.  In a November 2007 statement, 
the Veteran asserted that the medication Lipitor caused him 
to awaken at night, and that he had not experienced sleep 
problems before his heart surgery.

The assembled information leaves questions as to whether the 
Veteran's reported sleep problems are simply a symptom of his 
depression, or whether the Veteran suffers from a diagnosed 
sleep disorder related to his service connected 
cardiovascular conditions.  On remand, a new VA mental health 
examination should be scheduled.

The Veteran reports intermittent nausea, which he attributes 
to medications for his hypertension and heart disease.  In 
February 2007, Dr. B. stated that it was possible that the 
Veteran's nausea was related to the heart disease medication 
Plavix.  In June 2007, Dr. B. wrote that it was "certainly 
possible" that the Veteran's nausea was "very likely due 
to" his required cardiac medications, and that the nausea 
might also be related to the Veteran's underlying heart 
disease.  On VA examination in August 2007, the examiner 
noted the Veteran's report of nausea, but did not provide any 
opinion regarding the likely cause of the nausea.  On remand, 
a new VA gastrointestinal examination should be scheduled. 

The Veteran claims that since he began taking heart disease 
medications, including Plavix, he develops bruises unusually 
frequently and easily, from even light contact.  The Veteran 
should be scheduled for a hematology examination to determine 
whether he suffers from any diagnosed disability which 
results in easy bruising and if so, whether such is related 
to his service connected cardiovascular diseases.  

In his March 2007 claim, the Veteran included muscle tremors 
among the conditions he claimed as service-connected 
secondary to heart disease and medications for hypertension 
and heart disease.  In a May 2007 statement, he wrote that 
his joints and muscles ached tremendously.  In June 2007, Dr. 
B. wrote that it was "certainly possible" that the 
Veteran's joint aches were "very likely due to" his 
required cardiac medications, and that the joint aches might 
also be related to the Veteran's underlying heart disease.

On VA examinations in September 2007, the Veteran reported 
experiencing aches in both knees and both ankles, and 
cramping and tremors in the gastrocnemius muscles of both 
legs.  Bilateral knee and ankle x-rays were taken.  The 
examiner noted that reports of the x-rays were not available 
for review; but proceeded to provide opinions as to whether 
knee, ankle, and muscle disabilities were related to heart 
disease medication.  On remand, the Veteran should receive a 
new examination, with review of the reports of x-rays taken 
in 2007, clarification of diagnoses with respect to the 
Veteran's knees, ankles, and leg muscles, and opinion as to 
the likelihood that the diagnosed conditions are related to 
the Veteran's service connected cardiovascular disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental 
examination to address the nature of any 
current disability manifested by sleep 
problems and for an opinion as to whether 
any diagnosed sleep disorder is related to 
the Veteran's service connected 
cardiovascular disabilities, to include 
medication taken for such.  The examiner 
must be provided with and review the 
Veteran's claims file in conjunction with 
the examination.  Any tests deemed 
necessary should be conducted.  A 
rationale for all opinions expressed 
should be provided.  After examining the 
Veteran and reviewing the claims file, the 
examiner should express opinions 
addressing the following questions:  

A.	Does the Veteran suffer from a 
diagnosed sleep disorder, or are his 
reported sleep problems simply a 
symptom of his depression?
B.	If the Veteran suffers from a 
diagnosed sleep disorder separate 
from his depression, is that 
disorder at least as likely as not 
(50 percent probability or greater) 
caused by, or aggravated (permanent 
worsening of the underlying disorder 
beyond normal progression) by his 
service connected cardiovascular 
disabilities, to include the 
medication he takes for such?

2.  Schedule the Veteran for a VA 
hematology examination to address the 
nature of any current disability 
manifested by easy bruising and for an 
opinion as to whether any diagnosed 
hematological disability is related to the 
Veteran's service connected cardiovascular 
disabilities, to include medication taken 
for such.   The examiner must be provided 
with and review the Veteran's claims file 
in conjunction with the examination.  Any 
tests deemed necessary should be 
conducted.  A rationale for all opinions 
expressed should be provided.  After 
examining the Veteran and reviewing the 
claims file, the examiner should express 
opinions addressing the following 
questions:  

A.	Does the Veteran suffer from a 
diagnosed disability manifested by 
easy bruising?
B.	If so, is it at least as likely as 
not (50 percent probability or 
greater) that the disability is 
caused by, or aggravated (permanent 
worsening of the underlying 
disability beyond normal progression) 
by his service connected 
cardiovascular disabilities, to 
include the medication he takes for 
such?

3.  Schedule the Veteran for a VA digestive 
examination to address the nature of any 
current stomach disability manifested by 
nausea and for an opinion as to whether any 
diagnosed gastrointestinal disability is 
related to the Veteran's service connected 
cardiovascular disabilities, to include 
medication taken for such.  The examiner 
must be provided with and review the 
Veteran's claims file in conjunction with 
the examination.  Any tests deemed necessary 
should be conducted.  A rationale for all 
opinions expressed should be provided.  
After examining the Veteran and reviewing 
the claims file, the examiner should express 
opinions addressing the following questions:

A.	Does the Veteran suffer from a 
diagnosed gastrointestinal disability 
to account for his symptoms of 
nausea?
B.	If so, is it at least as likely as 
not (50 percent probability or 
greater) that the disability is 
caused by, or aggravated (permanent 
worsening of the underlying 
disability beyond normal progression) 
by his service connected 
cardiovascular disabilities, to 
include the medication he takes for 
such?

4.  Schedule the Veteran for a VA joints 
examination to address the nature of any 
current disabilities of the bilateral knees, 
ankles, and leg muscles and for an opinion 
as to whether any diagnosed leg disability 
is related to the Veteran's service 
connected cardiovascular disabilities, to 
include medication taken for such.  The 
examiner must be provided with and review 
the Veteran's claims file in conjunction 
with the examination.  Any tests deemed 
necessary should be conducted.  A rationale 
for all opinions expressed should be 
provided.  After examining the Veteran and 
reviewing the claims file, to include a 
report of the 2007 x-rays, the examiner 
should express opinions addressing the 
following questions:

A.	What are the diagnoses, if any, for 
any current disabilities affecting 
the knees, ankles, and leg muscles?
B.	For any knee, ankle, or leg muscle 
disability diagnosed, is it at least 
as likely as not (50 percent 
probability or greater) that the 
disability is caused by, or 
aggravated (permanent worsening of 
the underlying disability beyond 
normal progression) by his service 
connected cardiovascular 
disabilities, to include the 
medication he takes for such?

5.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claims can be granted.  If any 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


